Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Please note: the response received December 21, 2020 is considered nonresponsive because specific species in the claims were not elected and/or a specie not disclosed in the claims or specification was elected (e.g. Th17). See below for further clarification. 

	Please note: The present claims contain two different names in different claims for the same thing (e.g. SEQ ID NOs: 1-3 and R17, T17, and M3). For clarity of the claims, a single name should be utilized or a combination should be utilized (e.g. SEQ ID NO: 1 (R17), SEQ ID NO: 2 (T17), and SEQ ID NO: 3 (M3)). See the present specification at paragraphs 38-40.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

	This application contains claims directed to the following patentably distinct species of the claimed invention. Election is required as follows.

	The applicant is required to elect a single, specific species from each of the following species A-C.

Applicant must elect, for the purposes of search, a single, specific species of desired outcome of the method. 
For example, (1) preventing ischemia reperfusion injury in an organ transplanted into a subject – either preventing (1a) acute organ rejection, (1b) chronic organ rejection, and/or (1c) preventing accumulation of one subset of leukocytes; (2) preventing an inflammatory condition associated with organ transplant; (3) preventing an inflammatory condition associated with tissue transplant; (4) preventing an inflammatory condition associated with stem cell transplant wherein (2)-(4) prevents acute or chronic transplant rejection; or (5) treating or preventing ischemic heart disease.  
	B. a species of any and all method steps (please refer to claims 1, 6, 10, 15, 18)
Applicant must elect, for the purposes of search, a single, specific species of any and all method steps.
For example, (1) perfusing an organ with an effective amount of chemokine decoy receptor before transplanting the organ into a subject with (1a) a single chemokine decoy receptor or (1b) a mixture of SEQ ID NOs: 1-3, (2) contacting the transplant organ with a chemokine decoy receptor with (2a) a single chemokine decoy receptor or (2b) a mixture of SEQ ID NOs: 1-3, (3) contacting a transplant tissue with a chemokine decoy receptor with (3a) a single chemokine decoy receptor or (3b) a mixture of SEQ ID NOs: 1-3, (4) contacting a transplant stem cell with a chemokine decoy receptor with (4a) a single chemokine decoy receptor or (4b) a mixture of SEQ ID NOs: 1-3, or (5) administering to a subject a chemokine decoy receptor.
Please note: the election of A and B must correspond (e.g. A is (1) and B is (1), etc.).
	C. a species of chemokine decoy receptor(s) (please refer to claims 2-5, 11-14, 19-22)
Applicant must elect, for the purposes of search, a single, specific species of chemokine decoy receptor.
For example, (1) SEQ ID NO: 1 (R17), (2) SEQ ID NO: 2 (T17), (3) SEQ ID NO: 3 (M3), (4) a combination/mixture of SEQ ID NOs: 1-3, (5) mutant of SEQ ID NO: 1 (R17), (6) mutant of SEQ ID NO: 2 (T17), (7) mutant of SEQ ID NO: 3 (M3) wherein the mutations are specifically disclosed if present in the specification.
Please note: the election of B and C must correspond.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: 10.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The claims lack unity of invention because even though the inventions of these groups require the technical feature of administering a chemokine decoy receptor to cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Li et al., 2017 (epub March 17, 2017), Decoy receptor 3 analogous supplement protects steatotic rat liver from ischemia-reperfusion injury, Journal of the Chinese Medical Association, 80: 391-400; Cochain et al., 2012, The Chemokine Decoy Receptor D6 Prevents Excessive Inflammation and Adverse Ventricular Remodeling After Myocardial Infarction, Arterioscler Thromb Vasc Biol, 32: 2206-2213; and/or Frangogiannis, 2012, Regulation of the inflammatory response in cardiac repair, Circ Res, 110(1): 159-173. Li et al. teach utilizing decoy receptor 3 which can inhibit chemokine release to reduce ischemia-reperfusion injury (please refer to the entire reference particularly the Introduction, section 3.3. DcR3a supplement protected Zucker rat-focused groups from IR liver injury, Tables and Figures, Discussion). Cochain et al. teach that chemokine decoy receptor D6 prevents excessive inflammation in the ischemic heart and limited myocardial damage (please refer to the entire reference particularly the abstract; Discussion). Frangogiannis teaches that termination of chemokine signaling prevent injury and adverse remodeling after myocardial infarction is possible with decoy receptors (please refer to the entire reference particularly the abstract, Initiation of the Post-Infarction Inflammatory Response, Monocyte subpopulations as suppressors of the inflammatory response, Regulatory T cells (Tregs) as suppressors of post-infarction inflammation, The clinical implications: is adverse remodeling in patients with myocardial infarction due to defective suppression and impaired resolution of inflammation?, ).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/            Primary Examiner, Art Unit 1658